PCIJ_A_15_MinoritySchoolsUpperSilesia_DEU_POL_1928-04-26_JUD_01_ME_03_FR.txt. OPINION DISSIDENTE DE M. NEGULESCO

Le soussigné, tout en se ralliant à la conclusion de l'arrêt
quant au fond, diffère de la majorité de la Cour sur la ques-
tion de compétence.

En vertu de l’article 72, alinéa 3, de la Convention de
Genève, la Cour a établi le principe que sa compétence s’étend
aux articles 65 à 71 qui précèdent l’article 72, et non pas
aux articles qui le suivent. Or, la Requête allemande, fondée
sur l’article 72, alinéa 3, de la Convention, à la suite de
la Réplique écrite et des explications données par l'agent
du Gouvernement allemand dans la plaidoirie orale, doit être
considérée comme relative seulement à l'interprétation des
articles 74, 106 et 131 de la Convention, et cela doit conduire
à l’incompétence de la Cour.

L'article 131 étant étroitement lié à l'article 69 de la
Convention, le Gouvernement polonais, dans son Contre-
Mémoire, remarque que le Gouvernement allemand dans son
Mémoire ne fait pas la moindre mention de l'article 69: «et
pourtant », dit le Contre-Mémoire polonais, «l’article 72, para-
graphe 3, sur lequel s'appuie la Requête, se réfère aux articles
qui le précèdent et non à ceux qui le suivent ».

L’exception d’incompétence étant mentionnée dans les motifs
du Contre-Mémoire, on ne peut dire que, par la conclusion
finale de ce Contre-Mémoire «de débouter le Gouvernement
de sa demande», le Gouvernement polonais ait renoncé à
cette exception. Il est vrai que la conclusion finale du Contre-
Mémoire aurait dû mentionner en premier lieu que Ja Cour
doit se déclarer incompétente et subsidiairement débouter le
Gouvernement allemand de sa demande.

Tl eût fallu interpréter la conclusion finale du Contre-Mé-
moire à la lumière des motifs que contient cette conclusion,
et considérer cette dernière comme subsidiaire et devant se
poser seulement si la Cour se déclarait compétente. D'ailleurs,
68 OPINION DISSIDENTE DE M. NEGULESCO

cette hésitation du Gouvernement polonais à invoquer l’excep-
tion dans les motifs et non dans les conclusions du Contre-
Mémoire, s'explique par l’imprécision de la Requête allemande
qui, tout en demandant l'interprétation des articles 74 et
131 de la Convention, se référait en même temps aux arti-
cles 65, 68, 72, alinéa 2, qui auraient pu attribuer compétence
à la Cour si une divergence portait sur ces articles.

C'est la Réplique allemande qui établit clairement que la
demande porte seulement sur l'interprétation des articles 74 et
131 de la Convention de Genéve, et c’est par conséquent a
partir de ce moment qu’aucun doute n’a plus subsisté dans —
Vesprit du Gouvernement ‘polonais quant à l’incompétence de
la Cour. Tels sont les motifs qui ont conduit le Gouverne-
ment polonais à conclure dans sa Duplique à Vincompétence
de la Cour.

L'agent du Gouvernement allemand, en vertu de l’article 38
du Règlement, a invoqué dans sa plaidoirie orale la présenta-
tion tardive de l'exception, celle-ci n’ayant pas été soulevée
dans le Contre-Mémoire. On doit considérer que l'exception
d’incompétence ne saurait être tardive et qu’elle peut être
soulevée en tout état de cause à n'importe quel stade de la
procédure. L’exception d’incompétence de l'instance intro-
duite par voie de requête n’est pas une question de procédure
mais une question de fond, car la Cour doit examiner la
Convention entre les Parties pour savoir si le différend porté
devant elle rentre ou non dans les limites tracées pour sa
compétence,

Le fait de «plaider le fond» n'implique pas que le défen-
deur ait renoncé à l'exception, surtout quand il l’a soulevée
dans la Duplique et au cours de la plaidoirie orale comme
une exception jointe au fond; autrement, on arrive à consi-
dérer le défendeur, qui en principe peut soulever une exception
d’incompétence au cours de la plaidoirie orale (car — la
Cour la établi —, il n’y a pas forclusion en vertu de l’arti-
cle 38), comme étant dans l'impossibilité de le faire, vu la pré-
somption d'acceptation de la compétence de la Cour. On ne
voit pas bien à quoi servira le droit de soulever l'exception
d’incompétence dans toutes les phases de la procedure, si ce
droit est paralysé par la présomption d’avoir renoncé a

 
69 OPINION DISSIDENTE DE M. NEGULESCO

l'exercice de ce droit et d’avoir accepté la + compétence de la
Cour.

La compétence de la Cour ne peut pas être assimilée à la
compétence d’un tribunal national. La compétence de la
Cour n’est pas générale, elle est strictement limitée par la
volonté des États qui ont porté leur différend devant elle.
En cas de doute sur la compétence, on doit conclure à l’incom-
pétence de la Cour.

Mais même devant les tribunaux nationaux, il n’y a pas
de présomption et de déchéance sans un texte spécial de
procédure (paragraphes 38 et suivants du Code de procédure
allemand). Dans plusieurs législations, on distingue entre
l'exception d’incompétence et l'exception d’inadmissibilité de
la voie judiciaire, cette dernière pouvant être soulevée en
tout état de. cause. L’exception d’incompétence devant la
Cour ne peut pas être assimilée à l'exception d’incompétence
vatione persone; elle ressemble plutôt à l'exception vatione
maleriæ, ou encore à Vexception d’inadmissibilité de la voie
judiciaire, et, par conséquent, on ne peut obliger le défendeur,
sous peine de déchéance, à soulever l'exception in limine
litis. Pour imposer au défendeur une pareille obligation, il
faut un texte exprès soit dans le Statut, soit dans le Règle-
ment, mais, faute de texte, pareille sanction ne peut pas
intervenir. On ne peut donc dire que l'agent du Gouvernement
polonais ait plaidé le fond «sans réserves», car il a fait plus:
il a soulevé l’exception dans sa Duplique et il l’a maintenue
dans sa plaidoirie orale.

D'ailleurs, une acceptation tacite de la compétence de la
Cour qui résulte des simples actes de procédure est en contra-
diction avec les dispositions du Statut et du Règlement qui
ne connaissent que deux voies pour saisir la Cour: la requête
et le compromis. L'article 36 du Statut proclame que la com-
pétence de la Cour s'étend à tous les cas spécialement prévus
dans les traités et conventions en vigueur, ainsi qu’à toutes
les affaires «que les Parties lui soumettront ».
70 OPINION DISSIDENTE DE M. NEGULESCO

C'est par voie de requête unilatérale que la Cour est saisie,
si elle est compétente en vertu des traités et conventions en
vigueur. Au contraire, c'est par voie de compromis que la
Cour est saisie pour les cas «que les Parties lui soumettront ».
Que ces mots se réfèrent à un compromis formel et non à
des actes successifs de procédure, cela ressort, d’une part, de
l’article 40 du Statut qui proclame que les «affaires sont
portées devant la Cour, soit par notification du compromis,
soit par une requéte....», d'autre part des articles 37 et
suivants du Règlement qui déterminent les conditions et les
formalités à remplir lorsque l'instance est introduite par
requête ou par la notification du compromis.

En vertu de ces textes il est difficile de dire que la Cour,
. incompétente pour statuer sur la requête du Gouvernement
allemand, qui était fondée sur l’article 72, alinéa 3, de la
Convention de .Genéve et se référait à l'interprétation des
articles 74, 106 et 131 de la Convention, est devenue compétente,
par l'accord tacite des Parties résultant des actes successifs
de procédure et en dehors de tout compromis. D'ailleurs,
pour qu’on puisse parler d’un accord sur la compétence de la
Cour en dehors de la compétence limitée par l’article 72, alinéa 3,
de la Convention de Genève, il faut démontrer l'intention
de l'Allemagne et de la Pologne d'accepter une pareille com-
pétence. Or, la Requête allemande qui se réfère à l’interpréta-
tion des articles 74, 106 et 131 du titre II de la Convention, :
est fondée sur la croyance erronée que l’article 72, alinéa 3,
confère à la Cour compétence obligatoire pour l'interprétation
de ces articles. La Pologne, au contraire, n’est pas tombée
dans cette erreur, car dans son Contre-Mémoire, elle men-
tionne l’incompétence de la Cour en vertu de l’article 72,
alinéa 3, pour les articles qui le suivent (titre II). Il est
donc difficile de constater qu’un accord s’est formé entre les
Parties pour conférer à la Cour une compétence en dehors de
Varticle 72, alinéa 3, de la Convention de Genève.
71 OPINION DISSIDENTE DE M. NEGULESCO

Si l’on veut considérer que les Parties sont tacitement tom-
bées d’accord pour. transformer Vinstance saisie par voie de
requéte en instance. par voie d’accord, on ne peut préciser
à quel moment cette transformation s’est produite.

La Cour semble fixer ce moment au dépôt du Contre-
Mémoire. Elle croit donc que par la volonté unilatérale du
défendeur toute la procédure par requête du demandeur est
transformée en demande par accord, sans que la Cour s’occupe
de rechercher si le demandeur avait exprimé une pareille
volonté. La Cour, partant de ce point de vue, affirme que
l'exception du défendeur soulevée dans la Duplique est tardive,
car elle est postérieure à cet accord, mais elle reconnaît que
le défendeur aurait pu soulever l'exception d’incompétence en
faisant des réserves dans sa plaidoirie orale, ce qui signifie
que, par la volonté unilatérale du défendeur, on aurait pu
‘anéantir les effets de l'accord conclu tacitement par le dépôt
du Contre-Mémoire.

Mais, même si l’on considère qu’un accord s’est formé
par le fait que le défendeur a accepté de plaider le fond de
la Requête, comme celle-ci était fondée sur l’article 72, alinéa 3,
de la Convention, on doit dire que l'accord entre les Parties
a pour but d'étendre au titre II de la troisième Partie la
compétence obligatoire de la Cour proclamée par l'article 72,
alinéa 3, et qui se réfère seulement au titre premier de la
Convention.

Cette extension de compétence n’est pas admissible à cause
de la nature particulière de la troisième Partie de la Conven-
tion. L'article 72, alinéa 3, est la reproduction de l’article 12,
alinéa 3, du Traité des Minorités. Ce Traité, conclu le 28 juin
1919 entre les Etats-Unis, l’Empire britannique, la France,
l'Italie et le Japon, d’une part, et la Pologne, d’autre part,
a été étendu à la Haute-Silésie, par la Décision de la Confé-
‘ rence des Ambassadeurs du 20 octobre 1921. Le Traité des
Minorités pour la Haute-Silésie a été encore placé sous la
garantie de la Société des Nations. |

Dans ces conditions, le pouvoir conféré aux Membres du
Conseil, en vertu de l'article 72, alinéa 3, de la Convention,
ne peut être étendu à un autre titre, qu’à la suite des mêmes
72 OPINION DISSIDENTE DE M. NEGULESCO

accords, nécessaires pour consacrer ce pouvoir. Par conséquent,
une extension de ce pouvoir au titre II ne peut pas résulter
d’un accord tacite entre l'Allemagne et la Pologne.

D'ailleurs, par cette extension de pouvoir des Membres du
Conseil, permettant de saisir la Cour même pour les diver-
gences qui portent sur le titre II de la troisième Partie, on
diminue la compétence du Conseil pour séaluer (article 147)
sur l'interprétation et l'application de dispositions de la troi-
sième Partie de la Convention (article 148); et cela d’autant
plus que, pour le titre II, la compétence du Conseil est exclu-
sive. Or, il est évident qu’une pareille diminution de compé-
tence du Conseil ne peut se produire par un accord tacite
entre l'Allemagne et la Pologne et que Vextension de la
compétence de la Cour au titre II n’est pas admissible.

Même si l’on pouvait procéder à un changement de la
Convention par la volonté de l’Allemagne et de la Pologne,
il faudrait que l'Allemagne figurât dans l'instance proprio
nomine, et non pas, comme en l'espèce, en qualité de Membre
du Conseil (en vertu de l’article 72, alinéa 3); cela exclut
toute possibilité pour elle de procéder à un changement de
la Convention de Genève conclue entre l'Allemagne et la
Pologne.

D'ailleurs, on ne peut parler d’un accord pour étendre la
compétence de la Cour en dehors des dispositions de la
Convention de Genève, car la Requête allemande invoque la
compétence de la Cour en vertu de l’article 72, alinéa 3,
de cette Convention, et jamais l'Allemagne n’a soutenu l’exis-
tence d’un accord sur la compétence en dehors des dispositions
de cet article.

Même si l’on suppose qu’un accord tacite sur la compétence
de la Cour s’est formé entre les Parties, par le dépôt du
Contre-Mémoire, il est facile de démontrer qu'un autre accord
tacite qui exclut celui-ci s’est formé au cours des plaidoiries
orales.

Conformément à l’article .43 du Statut et du Règlement,
la procédure devant la Cour a deux phases, l’une écrite, l’autre
orale, et c'est dans les conclusions finales posées devant la
Cour qu'on doit chercher et examiner l'accord. C'est ainsi
que, dans l'affaire de Chorzéw, la Cour a constaté le
73 OPINION DISSIDENTE DE M. NEGULESCO

changement apporté aux conclusions contenues dans le Mémoire
et le Contre-Mémoire par les conclusions finales posées devant
elle. |

L'agent du Gouvernement allemand a invoqué, dans sa
plaidoirie orale, en vertu de l’article 38 du Règlement, la
présentation tardive de l'exception d’incompétence, mais, dans
sa réplique du 17 mars 1928, il a reconnu qu’il n’y avait pas
de tardivité en vertu de l’article 38, et que la compétence
de la Cour peut être examinée même d'office à toute phase
de la procédure: «I am aware that you, the Judges of the
Court, can investigate ex officio the question of jurisdiction
at every stage of the proceedings. »

L’agent du Gouvernement polonais a expliqué le motif de
la présentation tardive de l’exception: « Vous voyez, Messieurs,
je n'ai pas soulevé cette exception comme exception prélimi-
naire, je l'ai jointe au fond de l'affaire.»

Par ces conclusions finales, le Gouvernement allemand per-
sistait dans sa croyance erronée à la compétence de la Cour
en vertu de l’article 72, alinéa 3; au contraire, l'agent du
Gouvernement polonais concluait à l’incompétence de la Cour.
Cela prouve que les Parties ignoraient l'existence d’un accord
tacite sur la compétence de la Cour et que leur volonté
commune était de rester dans les limites de la compétence
fixée par l’article 72, alinéa 3, de la Convention de Genève.

(Signé) DEMETRE NEGULESCO.
